 
Exhibit-10.6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Type:  Exhibit-10.6
Description: Vivacast Media, LLC & Dream League TV Network; 10 year, content
licensing & affiliate distribution agreement.




AFFILIATION AGREEMENT SUB-DISTRIBUTION AND PRIVATE CABLE AGGREGATION AGREEMENT


 
This Affiliation Agreement ("Agreement") is made and effective as of the 21st
day of October, 2010 (the "Effective Date") by and between the Dream League
Football Association; Dream League Network, owned and operated by DLFA
Industries, Inc., a Texas corporation, with offices located at 3537 Ridgebriar,
Dallas, Texas 75234 ("Dream League Network") and VIVICAST MEDIA, LLC, a
Tennessee limited liability company, with offices located 1780 Moriah Woods
Blvd, Suite lMemphis, TN 38117 ("Distributor").
 
WHEREAS, Distributor is in the business of licensing television networks to
third-party multi-channel video pay-television distribution System Owners
(defined below) that use CATV, SMATV, MMDS, and Alternative Technology (as
defined below) Systems (as defined below) for distribution of television
networks to their respective Subscribers (as defined below).
 
WHEREAS, Distributor wishes to obtain the non-exclusive right to grant System
Owners the right to distribute the twenty four (24) hour per day seven (7) day
per week linear television service known as the "DREAM LEAGUE NETWORK" (the
"Service") and DREAM LEAGUE NETWORK wishes to grant Distributor such right
pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1.        DEFINITIONS


 
a.           Alternative Technology System ("ATS"). ATS shall mean a
cryptographically protected distribution system for multi-video and other
programming. For purposes of  clarification, an ATS may use traditional
multi-channel video distribution technology that employs Internet protocol
("IP") technology, including but not limited to encrypted switched video and/or
IP to a pc, mobile device or "smart phone" and "to the settop box" Internet
based  solutions that utilize digital rights management technology that is
reasonable under the circumstances and in keeping with the highest standards for
such distribution).
 
b.           System. "System" shall mean any cable television system ("CATV"),
satellite master antenna television system ("SMATV"), direct broadcast satellite
("DBS") multichannel-multipoint distribution system ("MMDS"), and ATS authorized
by Distributor to distribute the Service and subject to the requirements and
exclusions listed in Schedule A.
 
c.           System Owner. "System Owner" shall mean for each System, the entity
that owns, controls and operates the System.
 
 
Page 1 of 18

--------------------------------------------------------------------------------

 
 
d.           Territory. "Territory" shall mean worldwide.


 
e.           Service Subscriber. "Service Subscriber" shall mean any Subscriber
of a System receiving the Service.


 
f.            Subscriber. "Subscriber" shall mean any customer of Distributor or
of any System or System Owner, who receives any level of television service
directly from a System; provided that Subscribers shall not include (i) any
facility used primarily to monitor and control programs telecast on any such
System, and (ii) any illegal connection not authorized by a System. The term
"Residential Subscriber" shall include any Subscriber receiving the Service in a
single family dwelling unit, including, but not limited to apartments,
condominiums and single family homes. The term "Commercial Subscriber" shall
include any Subscriber receiving the Service at a commercial location,
including, but not limited to, a hotel, motel, inn or similar place of
accommodation, school, dormitory, nursing home, hospital, prison or office or
business location. Without limiting the scope or generality of the foregoing,
each hotel or motel room, each school, dormitory, hospital or patient room, each
prison cell and each private business office (based on 100% occupancy of each
such room, cell or office) authorized to receive the Service shall be deemed a
Commercial Subscriber. The term Subscriber may not include any public viewing
area or location for which a separate admission fee is charged for viewing
programming and distributor acknowledges that this Agreement is not intended to
grant any right to distribute to any such viewing location. Distributor may not
distribute the Service to any hotel, motel, inn or similar place of
accommodation, or to any nursing home or hospital, unless the Service is
received by each guest room or patient room therein as well as all other
television sets in such locale and no special fee or charge is imposed by
Distributor or anyone else for the privilege of receiving or viewing the Service
in each such room. In the case of customers who receive cable television service
in multiple dwelling facilities such as apartments and condominiums pursuant to
bulk rate arrangements (each a "Bulk-Rate Subscriber"), the number of Service
Subscribers (defined below) shall be counted on an equivalent basis at a number
equal to, the number obtained by dividing: (x) the aggregate monthly dollar
amount billed to the Bulk Rate Subscriber by (y) the monthly basic rate charged
to the largest number of Residential Subscribers by the respective System for a
package of services containing the Service. Notwithstanding the foregoing,
neither Distributor nor any System Owner shall be entitled to apply the
bulk-rate formula if any such dwelling unit or similar individual unit receives
a separate bill or invoice.
 
g-          Term.   "Term" shall mean the period commencing on the date on which
this Agreement is fully executed by both parties and ending ten (10) years
later.
 
2.        GRANT OF RIGHTS
 
a.          DREAM LEAGUE NETWORK hereby grants Distributor the non-exclusive
right during the Term (subject to the requirements and exclusions in Schedule A)
to distribute the Service to Residential Subscribers, Commercial Subscribers and
Bulk Billed Subscribers located in the Territory of the following Systems: (i)
those Systems set forth on Schedule B attached hereto as of the date of this
Agreement; and (ii) those Systems which are set forth by Distributor on an
amended Schedule B. Distributor agrees to supply to DREAM LEAGUE NETWORK in each
instance where Distributor desires to add a System subsequent to the date of
this Agreement (the right to distribute and exhibit shall become effective on
the thirtieth (30th) day after receipt by DREAM LEAGUE NETWORK of such an
amended Schedule B (the "System Effective Date") if DREAM LEAGUE NETWORK does
not notify Distributor in writing that it objects to such additions. Distributor
must cause each System Owner to distribute the Service via each System in
accordance with the terms of this Agreement to the System's Subscribers within
the System's Service Area.
 
 
Page 2 of 18

--------------------------------------------------------------------------------

 
 
b.           All rights to the Service not specifically granted to Distributor
are specifically reserved.


 
c.           The license granted herein is limited to the geographic boundaries
of the Territory. Distributor will not knowingly distribute or exhibit the
Service, in whole or in part, via any technology, to any location outside the
geographic boundaries of the Territory. Distributor represents and warrants that
each of the Systems shall be wholly within the Territory. Additionally,
Distributor agrees that its distribution of the Service shall at all times
encrypted in a manner that complies with pay television industry standard in the
Territory.
 
d.           For clarity, the grant of rights and all restrictions and
obligations imposed upon Distributor herein shall also apply to Distributor's
Participating Operators and Distributor along with the respective Distributor's
Participating Operator shall be jointly and severally liable for any breach of
this Agreement.
 
e.         _DREAM LEAGUE NETWORK will make available a satellite or terrestrial
delivered, high definition service comprised of high definition programming
included in the Service in accordance with the delivery term contained herein
for the Service. DREAM LEAGUE NETWORK hereby grants to Distributor the exclusive
right (subject to the conditions and restrictions outlined in Schedule A) to
distribute DREAM LEAGUE NETWORK in any tier or package of services but only to
Service Subscribers in the Territory.
 
3.          SYSTEM AVAILABILITIES
 
a.          DREAM LEAGUE NETWORK shall designate and make available two (2)
minutes per hour of the Service (except during time, if any, used by DREAM
LEAGUE NETWORK for the telecast of paid programming including, without
limitation, so-called "infomercials") for the sale by System Owners of
commercial announcements ("System Availabilities"). Distributor may authorize
System Owners to use, exploit and derive revenues for their own account from the
sale of System Availabilities, provided that Distributor shall be responsible to
ensure that each System Owner uses the System Availabilities for its respective
System(s) in conformance with all applicable state and federal laws and
regulations, and all and terms conditions of this Section 3. The positions of
the System Availabilities shall be as specifically designated by DREAM LEAGUE
NETWORK in its sole discretion. System Owners shall not sell or otherwise use
any System Availabilities for the promotion or advertising of: (i) tobacco
products, distilled liquor, "900" or "976" solicitations (for which the caller
is charged for the call by the soliciting party), any form of gambling, or any
material which is, in whole or in part, obscene, indecent, lewd or pornographic;
(ii) programming available on the System which includes reference to the day
and/or date of such programming; (iii) any programming service which is
primarily of a similar type as the Service or (iv) any content that DREAM LEAGUE
NETWORK determines, in its sole discretion, is not in conformity with its brand,
target demographic or category exclusive sponsorships.
 
 
Page 3 of 18

--------------------------------------------------------------------------------

 
 
b.           Except for the System Availabilities, no System Owner shall sell or
use, or authorize others to sell or use, any portion of the Service for
sponsorship, advertising or promotion of any products, goods or services.
 
4.        FEES


 
a.           For each DREAM LEAGUE NETWORK Subscriber, Distributor shall pay the
applicable monthly license fee for the Service as set forth on Schedule A of
this Agreement ("Affiliate Fees"). Each month, the number of Service Subscribers
receiving the Service shall be determined by adding the number of applicable
Service Subscribers at the start of the month to the number of applicable
Service Subscribers at the end of the month and dividing the total by two (2),
provided that for the first month the Service is launched in a System,
Distributor shall use the actual end of month Service Subscriber number to
calculate Affiliate Fees. With respect to Service Subscribers who are subject to
bulk rate arrangements, the equivalency formula set forth in Section 1(g) hereof
shall be used to compute the number of applicable Service Subscribers subject to
the monthly Affiliate Fees set forth on Schedule A.
 
b.           For each Service Subscriber who is a Commercial Subscriber,
Distributor shall pay the applicable monthly Affiliate Fees; provided that such
monthly Affiliate Fee is subject to increase as set forth in this Section 4(b).
If Distributor provides the Service to any Commercial Subscriber and charges a
rate to such Commercial Subscriber for the level or package of services on which
the Service is carried that is higher than the rate Distributor charges for
providing such level or package of services to a Residential Subscriber, then
the monthly Affiliate Fee payable to DREAM LEAGUE NETWORK for the Service
hereunder in connection with such Commercial Subscriber shall be increased by
multiplying the applicable monthly Affiliate Fee by a fraction (x) the numerator
of which is the rate Distributor is charging such Commercial Subscriber for such
package or level of services and (y) the denominator of which is the rate
Distributor charges Residential Subscribers for such package or level of
services or the substantial equivalent thereof.
 
c.           For clarity and notwithstanding any other provision of this
Agreement to the contrary, each Subscriber receiving a stand-along Service shall
be deemed a separate Service Subscriber for whom Affiliate Fees are due and each
Subscriber receiving both of the Services shall also be deemed to be a single
Service Subscriber for whom Affiliate Fees are due.
 
 
Page 4 of 18

--------------------------------------------------------------------------------

 
 
d.          DREAM LEAGUE NETWORK hereby warrants and represents that Distributor
shall receive MFN status on all fees due for product that is If DREAM LEAGUE
NETWORK enters into a valid and binding agreement with another Distributor
within the Territory and such Distributor receives more favorable rates than
Vivicast Media ("Distributor"), then DREAM LEAGUE NETWORK shall immediately
notify Vivicast and all license fees due to DREAM LEAGUE NETWORK shall be
lowered accordingly to such rate effective on the date DREAM LEAGUE NETWORK
signed the Agreement with the other Distributor.
 
5.        EXHIBITION AND DISTRIBUTION OF THE SERVICE BY DISTRIBUTOR
 
a.           In consideration for the rights granted to Distributor in this
Agreement, Distributor shall cause each System Owner to launch and distribute
the Service on each respective System on a full-time basis (twenty four (24)
hours per day, seven (7) days per week), during the Term, on a single designated
channel position dedicated to the Service, as more fully set forth in this
Section 5. The Service shall be exhibited in its entirety without delay,
alteration, addition, deletion or editing of any portion and in a manner which
permits the highest quality of aural and visual signal reception by Service
Subscribers. Each System shall not, subsequent to launching the Service, change
the single designated channel to a less favorable channel (i.e., a higher number
or letter) than the channel on which the Service is initially exhibited without
the prior written consent of DREAM LEAGUE NETWORK which may be withheld by DREAM
EAGUE NETWORK in DREAM LEAGUE NETWORK'S sole and exclusive discretion.
Distributor shall promptly notify DREAM LEAGUE NETWORK of any change of channel
position in any System.
 
b.           Distributor shall not, nor shall Distributor permit or authorize
others to, record, copy or duplicate for resale or retransmission the Service,
in whole or in part. Distributor shall and shall cause each System Owner to take
commercially reasonable precautions to prevent any recording, copying or
duplicating, and/or unauthorized reception or use of the Service and shall
promptly notify DREAM LEAGUE NETWORK of any known recording, copying or
duplicating or unauthorized reception or use of the Service. The foregoing
notwithstanding, Distributor may permit retransmission of portions of the
Service on System channels solely for the purpose of promoting the Service to
Subscribers.
 
c.           Each Service System may carry the Service on the basic level of
service, in a package or packages of other services, or in any combination
thereof. Once launched, the Service may not be deleted, negatively re-packaged
or re-positioned without the express written consent of DREAM LEAGUE NETWORK.
 
d.           Distributor agrees that it shall only permit distribution of the
Service on a simultaneous carriage basis (i.e., each System shall retransmit the
Service at the same time as transmitted by DREAM LEAGUE NETWORK. Distributor
agrees that it shall have no right to distribute all or any portion of the
programming contained in the Service on an interactive, time- delayed,
video-on-demand, pay-per-view, pay-per-day or similar basis.
 
 
Page 5 of 18

--------------------------------------------------------------------------------

 
 
e.           If any System utilizes a channel or program "navigation" system
providing on­ screen menu choices, the display and placement of the DREAM LEAGUE
NETWORK name and logo shall be at least as favorable as the display and
placement of other advertiser-supported cable programming services distributed
on such System.
 
f.           Notwithstanding subsection (d) above, Distributor's right to
distribute the Service on Systems that distribute the Service in a digital
format is conditioned upon (i) the digital transmission signal of the Service in
each such System being, at all times during the Term, substantially of the same
aural and visual quality as the Service signal transmitted by DREAM LEAGUE
NETWORK to Distributor or to the Systems, and (ii) such Service signal
transmitted by the Systems not having a lower resolution or being subject to a
higher compression ratio than that of the signal transmitted by the systems of
any other comparable advertiser-supported programming service distributed by any
other major distributor of digital programming services (e.g., HITS).
 
6.        PAYMENT OF MONTHLY FEES
 
a.           Within thirty (30) days following the end of each calendar month of
the Term, Distributor shall deliver to DREAM LEAGUE NETWORK Distributor's
monthly payment of Affiliate Fees along with a statement showing the computation
of the Affiliate Fees for such calendar month, stated separately for each
System. The form of such statement shall be as provided by DREAM LEAGUE NETWORK
and may be modified from time to time as reasonably requested by DREAM LEAGUE
NETWORK, but shall always include for each System (i) the exact and current name
and location of each System; (ii) the service package on  which the Service are
carried within each System (broken out by standard and high definition); (hi)
the total number of Subscribers and Service Subscribers as calculated pursuant
to Section 4 above, (iv) the total number of Residential Subscribers, Commercial
Subscribers and Bulk-Rate Subscribers; (v) the total number of Subscribers
receiving the Service from a Third Party Provider (as defined below) and the
name of each Third Party Provider; (vi) the channel on which the Service is
carried in each System; (vii) the retail basic service rates charged to
non-Bulk-Rate Residential Subscribers, non-Bulk-Rate Commercial Subscribers and
Bulk Rate Subscribers; and (viii) any other information reasonably requested by
DREAM LEAGUE NETWORK to substantiate the calculation of fees due to DREAM LEAGUE
NETWORK. Each monthly statement shall be true and correct and certified as such
by Distributor's CFO and a duly authorized officer of each System Owner. The
monthly Affiliate Fees shall be payable to DREAM LEAGUE NETWORK whether or not
Distributor actually collects or receives payment from its Subscribers or System
Owners.
 
b.           Any Affiliate Fees, or portion thereof, not paid to DREAM LEAGUE
NETWORK within thirty (30) days after the end of the calendar month for which
such payment is due (including amounts discovered due after an audit) shall
accrue interest at the rate of one and one-half percent (1.5%) per month or at
the highest lawful rate, whichever is less, compounded monthly until paid in
full.
 
 
Page 6 of 18

--------------------------------------------------------------------------------

 
 
c.           At least once per year, within one hundred and twenty (120) days
after the end of any of Distributor's fiscal years in which this Agreement is in
effect, either Distributor's Chief Executive Officer, President, Chief Operating
Officer, Chief Financial Officer, Vice-President, Treasurer, a Certified Public
Accountant or independent auditor, or such other person as may be designated by
Distributor and approved by DREAM LEAGUE NETWORK in writing, shall certify to
DREAM LEAGUE NETWORK that the information furnished throughout the fiscal year
to DREAM LEAGUE NETWORK is accurate and complete. Distributor shall cause each
System Owner to make the same certification upon request from DREAM LEAGUE
NETWORK.
 
d.           Distributor shall keep complete and accurate records and accounts
of the Residential Subscribers, Commercial Subscribers, Bulk-Rate Subscribers,
Service Subscribers, and all related matters. Such accounts and records shall be
available for inspection, copying and audit by DREAM LEAGUE NETWORK or its
representatives, upon reasonable notice to Distributor during normal business
hours at the locations where such records are normally kept. Such audit shall be
conducted at DREAM LEAGUE NETWORK sole expense. However, if the audit shows a
five percent (5%) or more underpayment, then Distributor shall bear the expense
of the audit. Audits may be conducted no more often than once per year, unless a
prior audit has shown a discrepancy often percent (10%), and then audits may be
conducted at any time during the Term upon reasonable notice to Distributor
during normal business hours at locations where such records are kept. Audits
may be conducted during the original and renewal terms of this Agreement and for
two (2) years after DREAM LEAGUE NETWORK receipt of the last accounting due from
Distributor under this Agreement.
 
e.           Distributor must require each System Owner to keep complete and
accurate records and accounts of the Residential Subscribers, Commercial
Subscribers, Service Subscribers, and all related matters. Distributor must
require each System Owner to allow DREAM LEAGUE NETWORK or its representatives,
upon reasonable prior notice, to inspect, make copies of and otherwise audit
those books and records at the System's office during normal business hours at
the locations where such records are normally kept, Such audit shall be
conducted at DREAM LEAGUE NETWORK'S sole expense. However, if the audit shows a
five percent (5%) or more underpayment, then Distributor shall bear the expense
of the audit. Audits may be conducted no more often than once per year, unless a
prior audit has shown a discrepancy often percent (10%) or more, and then audits
may be conducted at any time during the Term upon reasonable notice to
Distributor during normal business hours at the locations where such records are
normally kept. Audits may be conducted during the original and renewal terms of
this Agreement and for two (2) years after DREAM LEAGUE NETWORK'S receipt of the
last accounting due from Distributor under this Agreement.
 
f.           Neither party's acceptance of any information or payment, nor DREAM
LEAGUE NETWORK'S audit of Distributor's or any System Owner's records, shall
prevent either party from disputing the accuracy or completeness of any
payments, statements, records or accounts.
 
 
Page 7 of 18

--------------------------------------------------------------------------------

 
 
g.           Neither DREAM LEAGUE NETWORK nor Distributor may commence any
action to offset or recover any overpayment or underpayment of fees under this
Agreement more than three years after those fees were due.
 
7.        DELIVERY OF THE SERVICE BY DREAM LEAGUE NETWORK
 
a.           The content, including but not limited to, the selection,
scheduling, substitution and withdrawal, of all the Service's programming,
except for System Owners' use of their System Availabilities as set forth in
Section 3 of this Agreement, shall at all times remain within the sole
discretion and control of DREAM LEAGUE NETWORK.
 
b.           DREAM LEAGUE NETWORK shall use commercially reasonable efforts to
transmit a high-quality signal for the Service from a traditionally used
communications satellite or through terrestrial distribution, and shall keep
Distributor apprised of both the satellite and transponder or means of
terrestrial distribution it is using for such transmission. The signal which
carries the Service may be encoded at the sole option and expense of DREAM
LEAGUE NETWORK. Any and all costs incurred with respect to reception from the
satellite or terrestrial distribution center, including the decoding and
transmission of the Service in its entirety, without addition, deletion,
alteration, editing or amendment, including without limitation, all advertising
and promotional material, copyright notices, credits and billings (except for
local commercial time provided to Distributor as set forth in Section 3 above)
through the Systems, shall be borne by and shall be the sole responsibility of
Distributor and/or the System Owners. DREAM LEAGUE NETWORK shall give
Distributor sixty (60) days advance written notice prior to a permanent change
in the satellite transmitting or a change to terrestrial distribution of the
Service and Distributor will use commercially reasonable means to continue to
receive the Service. If Distributor is not able to receive the signals from
DREAM LEAGUE NETWORK'S new distribution satellite or transponder or terrestrial
distribution center, Distributor shall be under no further obligation to carry
the Service on any such affected System(s), provided, however, that (i)
Distributor shall give DREAM LEAGUE NETWORK fifteen (15) days' prior written
notice of its decision to terminate the Service in such affected System(s), and
(ii) DREAM LEAGUE NETWORK has not notified Distributor in the meantime that
DREAM LEAGUE NETWORK will not make the intended change. Notwithstanding the
foregoing, if DREAM LEAGUE NETWORK is required to switch satellites due to an
emergency beyond the control of DREAM LEAGUE NETWORK, then DREAM LEAGUE NETWORK
shall promptly notify Distributor of the replacement satellite and transponder
and Distributor and DREAM LEAGUE NETWORK shall use reasonable efforts to avoid
disruption of the Service's delivery to DREAM LEAGUE NETWORK Subscribers.
 
c.           DREAM LEAGUE NETWORK reserves and retains all rights in and to all
signal distribution capacity contained within the bandwidth of the Service and
audio subcarriers,including without limitation, the vertical blanking interval
("VBI") from its transmission point tothe headends of the Systems; provided,
however, that DREAM LEAGUE NETWORK shall have the right to use, and Distributor
shall cause each System Owner to pass through to all Service Subscribers, all
portions of the Service signal that are related to or enhance the Service
programming, including (without limitation) all portions of lines 19 and 21 of
the VBI, as well as all programming or information Distributor and/or System
Owners are legally required to pass through to Service Subscribers. Except as
provided in the preceding sentence, the Systems shall retain all rights to the
channel capacity used for their delivery of the Service to Service Subscribers
from their headends; provided, however, that any such use by such Systems shall
not degrade, or otherwise interfere with, the quality of the Service signal,
technically, perceptually or otherwise.
 
 
Page 8 of 18

--------------------------------------------------------------------------------

 
 
d.          Receipt of Third Party Signal.
 
i.           Distributor shall have the right to permit Systems to receive a
signal for
the Service via a transmission system from HITS or any other third party
authorized by DREAM LEAGUE NETWORK (a "Third Party Provider") for reception and
distribution by the Systems; provided that Distributor and or Distributor
Affiliate (as applicable) and the Third Party Provider are parties to a folly
executed written agreement authorizing Distributor's access to the Third Party
Provider's signal without charge to DREAM LEAGUE NETWORK and pursuant to which
DREAM LEAGUE NETWORK shall have no liability (such signal for the Service
received from a Third Party Provider is referred to herein as a "Third Party
Signal"). The Third Party Provider and DREAM LEAGUE NETWORK shall be parties to
a written agreement (the "Third Party Provider Agreement") which (x) authorizes
the Third Party Provider to distribute the Service signal to designated
distributors, including Distributor; and (y) requires the Third Party Provider
to authorize and de-authorize, as applicable, any location receiving the Third
Party Signal within twenty four (24) hours after receipt of notification from
DREAM LEAGUE NETWORK, which authorization and de-authorization shall be at no
cost to DREAM LEAGUE NETWORK. In the event and to the extent that Distributor
utilizes the Third Party Signal of the Service as distributed by the Third Party
Provider as permitted hereunder, Distributor shall notify DREAM LEAGUE NETWORK
in writing prior to each System's first receipt of such signal, which notice
shall include the location of each System receiving such Third Party Signal and
the name of the Third Party Provider.
 
ii.           Distributor's exercise of its rights as set forth in this Section
7(d) and any alteration, transmission, redistribution, reception or other use of
the Service signal permitted pursuant to this Section 7(d) shall not cause or
result in a material change in a viewer's perception of the video or audio
quality of the Service. With respect to each System distributing a Third Party
Signal, Distributor agrees that the signal quality for the Service shall be of
equivalent or higher quality and shall not have a lower resolution than any
other comparable advertiser-supported programming service distributed on such
System. Notwithstanding anything contained in this Agreement to the contrary,
the grant of distribution rights set forth in this Section 7(d) is subject to
and conditioned upon Distributor and the System Owners complying with their
respective obligations under this Agreement. Nothing in the Third Party Provider
Agreement shall relieve Distributor or any System of the distribution
commitments set forth in this Agreement, and in the event of any inconsistency
between this Agreement and the Third Party Provider Agreement, this Agreement
shall govern.
 
hi.          Subject to the terms and conditions in this Agreement, in the event
that, for any reason, a System is unable to receive a Third Party Signal of the
Service (whether by reason of a permanent or temporary interruption in service),
Distributor shall use commercially reasonable efforts to make alternative
arrangements for System Owners to receive and have the Service signal
distributed as transmitted directly from DREAM LEAGUE NETWORK satellite or as
transmitted by another Third Party Provider.
 
 
Page 9 of 18

--------------------------------------------------------------------------------

 
 
8.             MARKETING AND PROMOTION


 
a.       Distributor shall promote and cause the Systems to promote the Service
to its Subscribers throughout the Term with the aim of maximizing the number of
the Service's viewers. DREAM LEAGUE NETWORK shall provide Distributor with
appropriate marketing materials to carry out these efforts. Distributor shall
include DREAM LEAGUE NETWORK in all channel listings, program guides (including
electronic program guides) and other Subscriber materials in the same manner it
so lists other full time networks. Distributor shall carry a link to DREAM
LEAGUE NETWORK'S web-site, or such other web site as DREAM LEAGUE NETWORK may
require on its customer facing web-site where programming channels are listed.
 
b.       At DREAM LEAGUE NETWORK'S request, Distributor shall provide DREAM
LEAGUE NETWORK with available data regarding the marketing and promotion of the
Service by Distributor and the Systems. Also at DREAM LEAGUE NETWORK'S request,
Distributor shall deliver to DREAM LEAGUE NETWORK a report stating the number of
DREAM LEAGUE NETWORK Subscribers, and the number of Residential Subscribers and
Commercial Subscribers with access to the Service, stated separately for each
System. Distributor also agrees and agrees to cause the System Owners to render
such other assistance which DREAM LEAGUE NETWORK may reasonably request
regarding any marketing test, survey, poll or other research DREAM LEAGUE
NETWORK may undertake in connection with the Service. DREAM LEAGUE NETWORK shall
treat as confidential any Subscribers' names and addresses it receives from
Distributor and shall only utilize any such information in connection with DREAM
LEAGUE NETWORK research.
 
c.       Distributor acknowledges that the name of the Service and DREAM LEAGUE
NETWORK trademarks, service marks and other names and logos (collectively, the
"Marks") are trademarks and the exclusive property of DREAM LEAGUE NETWORK.
Neither Distributor, any System nor any System Owner has or will acquire any
proprietary rights in any of DREAM LEAGUE NETWORK'S Marks or programming by
reason of this Agreement or any System's carriage of the Service. DREAM LEAGUE
NETWORK shall have the right to review representative samples of all promotional
and advertising material which mentions or uses the name of the Service, DREAM
LEAGUE NETWORK'S Marks or programming. Neither Distributor, any System nor any
System Owner shall directly or indirectly question, attack, contest or in any
other manner impugn the validity of the Marks or DREAM LEAGUE NETWORK'S rights
in and to the Marks. Neither Distributor, any System nor any System Owner shall
at any time adopt or use, without DREAM LEAGUE NETWORK'S prior written consent,
any variation of any of the Marks or any word or mark likely to be similar to or
confused with any of the Marks. Any and all goodwill arising from Distributor's,
any System's or any System Owner's use of the Marks shall inure solely to the
benefit of DREAM LEAGUE NETWORK.
 
 
Page 10 of 18

--------------------------------------------------------------------------------

 
 
9.             REPRESENTATIONS AND WARRANTIES. INDEMNIFICATION
 
a.           DREAM LEAGUE NETWORK represents and warrants that the Service will
not contain any material that is defamatory in the Territory or that violates
any U.S. trademark or service mark, right of privacy, copyright, dramatic or
literary right in the Territory of any party, except DREAM LEAGUE NETWORK makes
no representation or warranty with respect to any fees for music performance
rights that any music licensing agency may seek to impose upon Distributor and
that are separate and apart from those fees paid by DREAM LEAGUE NETWORK to such
agencies. Distributor makes the same representations and warranties with respect
to commercial announcements or other programming supplied by or on behalf of
Distributor.
 
b.           Distributor represents and warrants that (i) it has the right to
enter into this Agreement on behalf of the Systems described on Schedule B and
that it has or will have the right to enter into this Agreement on behalf of the
Systems to be set forth on an amended Schedule B in accordance with Section 2
above, and all other Systems; (ii) it is under no contractual or legal
obligations that could in any way interfere with Distributor's full, prompt nd
complete performance under this Agreement; (iii) it has obtained, and shall
maintain in full force during the Term, such federal, state and local
authorizations as is necessary to exhibit and distribute the Service in the
Systems; and (iv) all Systems, including those listed, or to be listed, on
Schedule B meet the requirements of Section 1(a).
 
c.           Distributor shall indemnify and hold harmless DREAM LEAGUE NETWORK
from and against any and all claims, liability, loss, damage, cost and expense
(including reasonable attorneys' fees) arising out of (i) Distributor's, and
System's or any System Owner's breach of this Agreement, including any
representation or warranty hereunder; (ii) Distributor's or any System's or
System Owner's alteration or delay of, or insertion of material in, the Service;
(iii) any unauthorized use of the Service by Distributor or any of Distributor's
clients or customers (including any System or System Owner) or otherwise in
violation of this Agreement; (iv) any warranty, representation, or statement by
Distributor to any third party (including any System Owner) in connection with
Distributor's subdistribution of the Service; or (v) any dispute between or
among Distributor and any System or System Owner.
 
d.           DREAM LEAGUE NETWORK indemnifies and holds harmless Distributor
from and against any and all claims, liability, loss, damage, cost and expense
(including reasonable attorneys' fees) arising out of DREAM LEAGUE NETWORK
breach of any representation or warranty hereunder made by DREAM LEAGUE NETWORK.
 
e.           In any case in which indemnification is sought, the party seeking
indemnification (the "Indemnified Party") shall: (i) promptly notify the party
from whom such indemnification is sought (the "Indemnifying Party"); (ii) afford
the Indemnifying Party the opportunity to defend such claim and control the
litigation, settlement and other disposition of such claim; and, (iii) fully
cooperate in connection with such defense, litigation, settlement or
disposition. The Indemnified Party shall have the right, but not the obligation,
to join in and be represented by its own counsel, at its own cost and expense.
 
 
Page 11 of 18

--------------------------------------------------------------------------------

 
 
f.           Notwithstanding anything to the contrary in this Agreement, DREAM
LEAGUE NETWORK shall not be liable to Distributor, any System Owner or any other
person or entity claiming through Distributor or any System Owner for any
incidental or consequential damages or loss of revenues, whether foreseeable or
not, occasioned by any breach by DREAM LEAGUE NETWORK of this Agreement.
 
10-           FORCE MAJEURE
 
DREAM LEAGUE NETWORK shall not be liable to Distributor (or any person or entity
claiming through Distributor) for failure to supply the Service or any part
thereof, by reason of any act of God, earthquake, labor dispute, civil
disturbance or insurrection, non-delivery by program suppliers or others,
disruption or breakdown of origination or transmission facilities, or any other
cause beyond DREAM LEAGUE NETWORK'S sole control.
 
11.           TERMINATION
 
b.          DREAM LEAGUE NETWORK may terminate this Agreement, without incurring
any legal or financial obligation to Distributor, any System Owner or any other
person or entity claiming through Distributor or any System Owner, by giving
written notice of such termination to Distributor if: (i) Distributor or any
System or System Owner breaches any material provision of this Agreement, but if
the breach is curable, then DREAM LEAGUE NETWORK may not exercise its
termination rights or other rights at law or in equity for that breach unless
Distributor fails to cure fully to DREAM LEAGUE NETWORK'S satisfaction that
breach within ten (10) days (within five (5) days if a monetary breach) of the
notice of termination from DREAM LEAGUE NETWORK; or (ii) Distributor files a
petition in bankruptcy, is insolvent, or seeks relief under any similar law
related to its financial condition; or (iii) if any person files an involuntary
petition in bankruptcy against Distributor, or seeks relief under any similar
law related to Distributor's financial condition, unless the involuntary
petition is dismissed or relief is denied within thirty (30) days after it has
been filed or sought. DREAM LEAGUE NETWORK'S right to terminate this Agreement
due to Distributor's default shall be in addition to any rights or remedies
which DREAM LEAGUE NETWORK may have in law or equity. Whether or not DREAM
LEAGUE NETWORK exercises its rights to terminate this Agreement upon the default
of Distributor hereunder, in addition to any and all other rights and remedies
DREAM LEAGUE NETWORK has pursuant to this Agreement or under applicable law,
upon any such default, DREAM LEAGUE NETWORK shall have no further obligation (if
any previously existed) to provide Distributor with any discounts, incentives or
financial support of any kind or nature throughout the remainder of the Term
(whether or not Distributor shall have been entitled to such support prior or
subsequent to such default), unless and until such default is cured to the
satisfaction of DREAM LEAGUE NETWORK.
 
 
Page 12 of 18

--------------------------------------------------------------------------------

 
 
c.           In the event of termination, all rights granted to Distributor and
to Systems or System Owners hereunder shall forthwith cease and revert to DREAM
LEAGUE NETWORK for DREAM LEAGUE NETWORK'S sole and exclusive use and
disposition. Notwithstanding any termination or expiration of the Term of this
Agreement, the provisions of Section 9 (Representations and Warranties,
Indemnification), and any payment obligations incurred under Sections 4 (Fees)
and 6 (Payment of Monthly Fees), of this Agreement shall continue in full force
and effect.
 
d.           DREAM LEAGUE NETWORK retains the right at all times permanently to
cease its distribution of the Service on ninety (90) days' notice to Distributor
without any liability to Distributor, any System Owner or any other person or
entity claiming through Distributor or any System Owner.
 
12.           CONFIDENTIALITY
 
The terms and conditions of this Agreement shall be kept confidential by the
parties and shall not be disclosed by either party to any third party except as
may be required by any court order or governmental agency, and except on a
confidential basis to a party's accountants, auditors, agents, legal counsel,
parent companies, lending institutions and other financiers.
 
13.           OTHER SERVICE AGREEMENTS
 
In no event shall any DREAM LEAGUE NETWORK Subscriber receiving the Service in
satisfaction of or otherwise pursuant to any other agreement authorizing
carriage of the Service (whether entered into prior to, on the date hereof, or
subsequent to the date hereof and which binds Distributor or any of the Systems)
be applied to or utilized to satisfy the distribution commitments hereunder. In
addition, any Subscriber receiving the Service pursuant to the terms hereof
shall not count toward compliance with or satisfaction of any subscriber or
distribution commitments or guarantees required in connection with, or any
volume discounts available under, any other agreement authorizing the carriage
of the Service.
 
14.           SUBDISTRIBUTION SPECIFIC PROVISIONS
 
Distributor shall ensure that once a System launches the Service, the System may
only discontinue carriage of the Service for the following reasons: (i) the
agreement through which Distributor has granted the System Owner the right to
distribute the Service via the System expires by its terms and is not
contemporaneously renewed; or (ii) this Agreement is terminated or expires; or
(iii) the System no longer distributes any video programming through any
agreement or arrangement with Distributor; or (iv) the System or the System
Owner is in breach of any agreement relating to its carriage or receipt of the
Service. Distributor shall ensure that if an approved System discontinues
carriage of the Service for any period of time for any reason other than Force
Majeure, Distributor may not resume sub-distribution of the Service to that
System unless DREAM LEAGUE NETWORK again gives its prior written consent to
Distributor re-adding that System to Exhibit A, as applicable, as an authorized
"System."   If DREAM LEAGUE NETWORK terminates a System due to breach of this
agreement, such termination shall not apply to the remaining Systems covered
under this agreement.
 
 
Page 13 of 18

--------------------------------------------------------------------------------

 
 
15.           MISCELLANEOUS
 
a.           Reservation of Rights. All rights not specifically granted to
Distributor by this Agreement in and to the Service and its content are reserved
to DREAM LEAGUE NETWORK for its sole and exclusive use, disposition and
exploitation and are exercisable by DREAM LEAGUE NETWORK at any time, in any
location and by any means whatsoever.
 
b.           Notices. All notices and statements required to be given hereunder
shall be given n writing; certified U.S. mail, return receipt requested; or
personal delivery to the parties at the above addresses, and the date of such
personal delivery shall be deemed the date of the giving of such notice or, in
the case of certified mail, three (3) business days after deposit in the U.S.
mail.
 
c.           Assignment. This Agreement may not be assigned or otherwise
transferred by Distributor without the prior written consent of and unless all
amounts due and owing to DREAM LEAGUE NETWORK by Distributor up to and including
the date of assignment or other transfer have been paid in full. A purported
assignment or other transfer made without the prior written consent of DREAM
LEAGUE NETWORK shall not relieve the purported assignor or transferor of its
obligations hereunder.
 
d.           Waivers. Any waiver by either party of any breach of any term or
condition of this Agreement shall not be deemed to be a waiver of any rights or
remedies resulting from that breach, nor shall such waiver constitute a waiver
of any other term or condition of this Agreement.
 
e.           Remedies Cumulative. All rights and remedies of a party hereunder
shall be cumulative and in addition to such rights and remedies as may be
available to a party at law or equity. Notwithstanding the foregoing,
Distributor shall not be entitled to enjoin the distribution, performance or
exhibition of the Service.
 
f.            Entire Agreement. This Agreement constitute the entire agreement
between the parties with respect to the subject matter covered and supersedes
and replaces any prior agreements and representations between the parties. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed valid and binding. Facsimile signatures shall be sufficient to evidence
the binding nature of this Agreement.
 
g.           No Modifications. This Agreement cannot be modified except by
written instruments signed by each of the parties.
 
h.           Press Releases. Neither party may issue any press release or make
any other public announcement announcing the relationship formed or to be formed
by this Agreement, without the prior written approval of the other party.
 
 
Page 14 of 18

--------------------------------------------------------------------------------

 
 
i.           Attorney's Fees. Should any legal proceeding be necessary to
construe or enforce the provisions of this Agreement, the prevailing party in
such legal action shall be entitled to recover all court costs, reasonable
attorney's fees, and costs of enforcing or collecting any judgment awarded.
 
h.          Governing Law and Jurisdiction: This Agreement has been delivered at
and shall be deemed to have been made and entered into in Tennessee.
Accordingly, the rights and liabilities of the parties shall be determined in
accordance with the laws of the State of Tennessee, without regard to its
principles of conflicts of laws. The parties agree that this Agreement shall be
litigated solely and exclusively in the appropriate federal and state courts
located in Tennessee and irrevocably submit to the jurisdiction of such courts.
 
i.           Third Party Beneficiary. The provisions of this Agreement are not
intended to be for the benefit of any third party, whether Service
Subscriber(s), System Owners(s) or otherwise, and no Subscriber or System Owner
shall be deemed to have any privity of contract with DREAM LEAGUE NETWORK by
virtue of this Agreement or the delivery of the Service. Distributor shall
ensure that DREAM LEAGUE NETWORK is a third party beneficiary of its agreements
with System Owners (either by name or generally by reference to all networks
provided through Distributor).
 
j.            No Joint Venture. Nothing contained herein shall be deemed to
create a joint venture or partnership between the parties hereto and neither
party shall hold itself out to the contrary.
 
k.           No Inference Against Author. No provision of this Agreement shall
be interpreted against any party because such party or its legal representative
drafted such provision.
 
1.           Franchise Liability and Taxes. DREAM LEAGUE NETWORK shall not be
liable for, and Distributor and/or the Systems Owners shall pay and forever hold
DREAM LEAGUE NETWORK harmless from, any and all sales, use, excise, income,
franchise, corporate or similar taxes (including, without limitation, any fees
payable to local or state franchising authorities) or other charges which are or
may be imposed upon or assessed against Distributor, any System or any System
Owner, and/or which are based upon or measured by revenues derived by
Distributor, any System or any System Owner, from the exploitation of the rights
granted pursuant to this Agreement (including, without limitation, any tax or
charge based upon any goods or services furnished to Distributor by DREAM LEAGUE
NETWORK, which goods or services are then passed on to Distributor's Subscribers
or to the Systems or System Owners).
 
m.          Headings and Exhibits. Section headings used herein are for
convenience only and shall not be deemed to be part of this Agreement. All
exhibits referred to herein are hereby made a part hereof and incorporated into
this Agreement by this reference.
 
n.           Severability. The invalidity under applicable law of any provision
of this Agreement shall not affect the validity of any other provision of this
Agreement, and in the event that any provision of this Agreement is deemed to be
invalid or otherwise illegal or unenforceable, this Agreement shall remain
effective and shall be construed in accordance with its terms as if the invalid,
illegal or unenforceable provision were not contained herein.
 
 
Page 15 of 18

--------------------------------------------------------------------------------

 

                o.           Equitable Remedies. The parties acknowledge that
DREAM LEAGUE NETWORK'S remedy at law is inadequate if Distributor or any System
or System Owner should discontinue its distribution of the Service contrary to
the terms of this Agreement, that damages would be extremely difficult to
ascertain, that irreparable injury would occur, and Distributor hereby consents
(and shall obtain the consent of System Owners) to the remedies of specific
performance and injunctive relief, but nothing contained in this Agreement shall
prevent DREAM LEAGUE NETWORK from pursuing any other remedies in equity or at
law which DREAM LEAGUE NETWORK deems appropriate.
 
p. Compliance with Law. The obligations of Distributor and DREAM LEAGUE NETWORK
under this Agreement are subject to all applicable federal, state and local
laws, rules, and regulations (including, but not limited to, the Cable
Communications Policy Act of 1984 [P.L. 98-549] (as amended by the Cable
Television Consumer Protection and Competition Act of 1992 [P.L. 102-385]), the
Communications Act of 1934, as amended, and the rules and regulations of the
Federal Communications Commission, as further amended from time to time).
 
q. Limitation of Liability. Neither DREAM LEAGUE NETWORK, nor any of its
affiliated companies shall, for any reason or under any legal theory, be liable
to Affiliate or any of its affiliated companies for any special, indirect,
incidental or consequential damages or for loss of profits, revenues, data or
services, regardless of whether such damages or loss was foreseeable or
regardless of whether DREAM LEAGUE NETWORK was informed or had direct or implied
knowledge of the possibility of such damages or loss in advance.
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Agreement as of the date first written above.
 


[ex10-60.jpg]
 
.
 
Page 16 of 18

--------------------------------------------------------------------------------

 
 
SCHEDULE A




Fee Per Subscriber
 


[ex10-61.jpg]
 
 
Page 17 of 18

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
DISTRIBUTOR SYSTEMS


 
Distributor represents and warrants with respect to each of the below Systems
(including Systems added after the date of this Agreement as permitted by this
Agreement) that (1) it has a valid written agreement in effect at all relevant
times with the System to distribute the Service via the System in accordance
with the terms and conditions of this Agreement, (2) it does not own any equity
interest in the System, and (3) if governmentally required, the System holds a
valid franchise covering the Service Area for the Term.
 
In addition to the information required below, Distributor shall also
provide with the following information for each System listed below (upon
execution of this Agreement) and each System added to an amended Exhibit A (upon
launch of the System) during the Term (which information shall be deemed
incorporated by reference into this Agreement):
 
 
Page 18 of 18

--------------------------------------------------------------------------------


 